DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/219,580. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims claim all of the instantly claimed materials and devices in addition to other materials and devices with a nearly identical level of specificity.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 to 14 recites the limitation "element of claim 14" in the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of the application of prior art, the claims will be interpreted to refer to the element of claim 10. 

Claims 11 to 14 recites the limitation "electronic device of claim 18" in the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of the application of prior art, the claims will be interpreted to refer to the device of claim 14. 


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 to 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 11-14 depend from claim 14 which is also recited to depend from itself. This is an improper dependency.  Claim 15 depends from claim 18 which does not exist This is also an improper dependency. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al. (US 2014/0225088) (Hwang).

In reference to claim 1 and 4-6, Hwang teaches a compound A-99 as shown below that reads on the instant claims (Hwang p 27). 


    PNG
    media_image1.png
    181
    338
    media_image1.png
    Greyscale


For Claim 1: Reads on a compound of formula 2-1 wherein A and B are each phenyl, Y7 is N and each other Y is CR wherein one R is a link to the adjacent carbazole and each other R is hydrogen. 
For Claim 4: Reads on Formula 2-5.
For Claim 5: Reads on formula 2-12. 
For Claim 6: Reads on compound 3-53-2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2014/0225088) (Hwang).

In reference to claims 1, Hwang teaches compounds of formula 3 as shown below as a material for an organic light emitting device (Hwang [0045]),


    PNG
    media_image2.png
    165
    289
    media_image2.png
    Greyscale

for example, wherein in the compound of chemical formula 3, X3 is N (Hwang [0047]), each of X2, X4 and X5 are CH (Hwang [0047]; [0049]), R3 and R4 are ach hydrogen (Hwang [0049]), Y1 to Y4 are each CR’ (Hwang [0048]), L1 is a single bond (Hwang [0050]), Ar1 is phenyl (Hwang [0052] [0089]), n3 is 1 [Hwang (0051]), L2 is a single bond, L3 is a single bond (Hwang [0050]; [0140] [0143] [0109] [0165]), and Ar2 is phenyl (Hwang [0050] [0089]).

Hwang discloses the compound of chemical formula 3 that encompasses the presently claimed compound, including wherein in the compound of chemical formula 3, X3 is N, each of X2, X4 and X5 are CH, R3 and R4 are ach hydrogen, Y1 to Y4 are each CR’, L1 is a single bond, Ar1 is phenyl, n3 is 1, L2 is a single bond, L3 is a single bond, and Ar2 is phenyl. Each of the disclosed substituents from the substituent groups of Hwang are considered functionally equivalent and their selection would lead to obvious variants of the compound of chemical formula 3.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of chemical formula 3 to provide the compound described above, which is both disclosed by Hwang and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Hwang exemplifies compound A-99 as shown above but does not exemplify each of the other bonding positions encompassed within the formula 3 for bonding the carbazole and aza-carbazole that are instantly claimed. It is noted that these differences are merely positional isomers. Hwang teaches variability in the position of the linking in the formula 3. 

It is noted that compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).  In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound presently claimed, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
For Claim 1: Reads on a compound of formula 1-1, 2-1 or 3-1 wherein A and B are each phenyl, Y7 is N and each other Y is CR wherein one R is a link to the adjacent carbazole and each other R is hydrogen. 
For Claim 2: Reads on formula 1-3.
For Claim 3: Reads on 3-53-1.
For Claim 4: Reads on formula 2-5.
For Claim 5: Reads on formula 2-12.
For Claim 6: Reads on 3-1-2.
For Claim 7: Reads on formula 3-3.
For Claim 8: Reads on formula 3-12.
For Claim 9: Reads on 3-53-3.

In reference to claim 10 and 11, Hwang teaches the compound as described above for claim 1 and further teaches an organic optoelectronic device that is organic photoelectric device, an organic light emitting diode, an organic solar cell, an organic transistor, an organic photoconductor drum, an organic memory device, including an anode, a cathode and at least one organic thin film layer interposed between the anode and the cathode wherein the at least one organic thin film layer comprises the compound as a host material in a light emitting layer (Hwang [0092]--[0097]). 

Given that Hwang discloses the device configuration that encompasses the presently claimed device configuration including an organic optoelectronic device that is organic photoelectric device, an organic light emitting diode, an organic solar cell, an organic transistor, an organic photoconductor drum, an organic memory device, including an anode, a cathode and at least one organic thin film layer interposed between the anode and the cathode wherein the at least one organic thin film layer comprises the compound as a host material in a light emitting layer, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, to use , which is both disclosed by Hwang and encompassed within the scope of the present claims and thereby arrive at the claimed invention. 

In reference to claim 13, Hwang teaches the device as described above for claims 10 and 11 and further teaches that the organic layer is formed by a wet film method such as spin coating, dipping, and flow coating (Hwang [0247]. It would have been obvious to the ordinarily skilled artisan before the effective filing date of the instant application to have prepared the device of Hwang using any method as taught therein.

Claims 14-15 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang as applied to claim 10 above and further in view of Matsudate et al (US 2005/0236970).

In reference to claims 14 and 15, Hwang teaches an organic electroluminescent device as described above for claim 10. Hwang further teaches that the device is used in an organic light emitting diode that is further used in a display (Hwang [0097]). 

Hwang does not expressly teach the structure of the display including a controller for driving the display device. 

With respect to the difference, Matsudate teaches an organic electroluminescent (EL) display (Matsudate [0006]; [0010]) (corresponds to a display device) that has the light-emitting mechanism configuring an organic EL device (Matsudate [0006]; [0010]) wherein the display comprises a modified power line which drives the organic EL display by controlling the voltage to not decrease more than 1.5V (Matsudate [0060]) (corresponds to a controller driving the display device). Matsudate further teaches that the display device is a high quality self-emitting display with accuracy for every pixel (Matsudate [0017]).

In light of the motivation of using the display device structure as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the display device structure as described by Matsudate in the display described by Hwang in order to yield a high quality self-emitting display with accuracy for every pixel, with a reasonable expectation of success, and thereby arrive at the claimed invention. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang as applied to claim 10 above, and further in view of Kim et al (US 20070222368) (Kim).

In reference to claim 12, Hwang teaches an organic electroluminescent device as described above for claim 10. Hwang further teaches that the device is used in an organic light emitting diode that is further used in a display (Hwang [0097]).
Hwang does not expressly teach the presence of a light efficiency improving layer on one surface of an electrode opposite to the organic material layer. 

With respect to the difference, Kim teaches a display device structure including an organic light emitting device wherein the anode, or pixel electrode 170, is formed on a light efficiency improving layer 160 and the light emitting layers 192 and other layers are formed on the anode (Kim [0072] Fig 6.). Kim further teaches that the light efficiency improving layer 160 achieves more uniform light emitting efficiency and/or color purity throughout the entire display (Kim [0086]).

In light of the motivation of using the display device configuration as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the display device configuration as described by Kim in order to provide a display with more uniform light emitting efficiency and/or color purity and thereby arrive at the claimed invention. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Boyd can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sean M DeGuire/Examiner, Art Unit 1786